Mr. Justice Adams : I concur in the decision in this cause, for the reasons that the case stated in the bill is within the jurisdiction of a court of equity; because the interposition of the court by temporary injunction is, in view of the facts stated in the bill, necessary to preserve appellees’ rights; and because there is a dispute between the appellees and Oanby & Co. in reference to their claims^ respectively, to the deposit with appellant, evidenced by the certificate of deposit, which dispute the board of trade can not, by its charter, determine against the will of one of the defendants, or otherwise than by their joint submission of such dispute to arbitration, as provided by section 7 of the charter of the board.